Citation Nr: 1201376	
Decision Date: 01/13/12    Archive Date: 01/20/12	

DOCKET NO.  08-33 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder, initially evaluated as 50 percent disabling prior to May 20, 2009, and as 70 percent disabling thereafter.

2.  Entitlement to an effective date earlier than February 7, 2006 for an award of service connection for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to August 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts which granted entitlement to service connection for posttraumatic stress disorder and assigned a 50 percent rating.  In a September 2009 rating decision prepared by a decision review officer a 70 percent evaluation for posttraumatic stress disorder was assigned effective May 20, 2009.   


FINDINGS OF FACT

1.  In correspondence of January 2010, the Veteran's accredited representative requested withdrawal of the issue of entitlement to an increased rating for service-connected posttraumatic stress disorder.  

2.  In an unappealed April 1967 rating decision VA denied entitlement to service connection for a nervous condition.  

3.  In an unappealed November 1967 rating decision VA denied entitlement to service connection for conversion reaction with anxiety.  

4.  In an unappealed January 1968 rating decision VA denied entitlement to service connection for a psychiatric condition.  

5.  On October 1, 1982, there was received a "reopened" claim for service connection for a "nervous condition," which was, apparently, never addressed by the RO, but which was denied by implication when the Veteran failed to prosecute his claim.  

6.  The Veteran's first claim of entitlement to service connection for posttraumatic stress disorder was received on December 20, 2004.  

7.  The Veteran's entitlement to service connection for posttraumatic stress disorder arose no earlier than March 7, 2007, the date of a VA psychiatric examination which established a nexus between posttraumatic stress disorder and his service in the Republic of Vietnam, and ultimately led to the assignment of an effective date of February 7, 2006, i.e., prior to March 7, 2007, for the award of service connection for posttraumatic stress disorder.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a claim of entitlement to an increased rating for posttraumatic stress disorder have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2011).

2.  Entitlement to an effective date prior to February 7, 2006 for an award of service connection for posttraumatic stress disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5110, 7105 (West 2002); 38 C.F.R. § 3.400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2011).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).  

In the present case, in January 2010correspondence the Veteran's accredited representative withdrew issue of entitlement to an increased evaluation for service-connected posttraumatic stress disorder.  As the Veteran, through his accredited representative, has withdrawn this appeal, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on that issue, and it is dismissed without prejudice.  

Veterans Claims Assistance Act of 2000 (VCAA)

Concerning the claim of entitlement to an earlier effective date, as service connection, an initial rating, and an initial effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim.  Currently, there is no evidence that additional records have yet to be requested, or that a VA examination is in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

The Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, and those of his spouse, offered during the course of an RO hearing in May 2009, as well as both VA and private treatment records and examination reports, and other pertinent documents.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Earlier Effective Date

As regards the issue of an entitlement to an effective date earlier than February 7, 2006 for an award of service connection for posttraumatic stress disorder, the Board notes that service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  

The effective date of an award of service connection based on an original claim, a claimed reopened after final disallowance, or a claim for increase is the date of receipt of claim, or the date entitlement arose, whichever is later.  The effective date of an evaluation and award of compensation is generally the day following separation from service, or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

In this case in an April 1967 rating decision VA denied entitlement to service connection for a nervous condition.  The Veteran failed to appeal.  Hence, that determination is final.  38 U.S.C.A. § 7105 (West 2002).

In a November 1967 rating decision VA denied entitlement to service connection for a conversion reaction with anxiety.  Once again, the Veteran failed to appeal.  Hence, that determination is also final.  Id.

In a January 1968 rating decision VA again denied entitlement to service connection for a psychiatric condition.  The Veteran also failed to appeal that determination, with the result that the January 1968 rating decision is final.  Id.

In October 1982, there was received what could reasonably be construed as a "reopened" claim for service connection for a nervous condition.  Based on a review of the Veteran's claims folder, it would appear that no action on that claim was taken by the RO.  

The Veteran was next heard from in the context of his claim for service connection for posttraumatic stress disorder, which was received in December 2004.  In a rating decision of January 2006, VA denied entitlement to service connection for posttraumatic stress disorder.  

Received on January 30 or February 7, 2006 were VA outpatient treatment records covering the period from December 2004 to September 2005, a number of which make refer to posttraumatic stress disorder.  In a rating decision of July 2006, the RO once again denied entitlement to service connection for posttraumatic stress disorder.  

The Veteran was seen for a VA psychiatric examination in March 2007.  That examination involved a full review of the Veteran's claims folder and medical records.  The Veteran was diagnosed with chronic, moderately severe posttraumatic stress disorder; major depression without psychotic features; and a generalized anxiety disorder.  The examiner opined that while it did appear that the Veteran had a documented nervous condition within a year of his discharge from service, it was not entirely clear whether the symptoms of that disorder were consistent with posttraumatic stress disorder, which, at the time, was not a documented condition.  However, it did appear that the Veteran might very well have had such symptoms, and that his symptoms of anxiety, depression, and posttraumatic stress disorder had been present since his return from Vietnam.  

In a March 2007 rating decision, based in large part on the report of the aforementioned VA psychiatric examination, VA granted service connection for posttraumatic stress disorder, effective from February 7, 2006, the apparent date of receipt of the aforementioned VA outpatient treatment records.  

The Veteran argues that his award of service connection for posttraumatic stress disorder should have been made effective from October 1982, the date of his "reopened" claim for service connection for a nervous condition, or, in the alternative, December 2004, the date of receipt of his claim for service connection for posttraumatic stress disorder.  A review of the record, however, would appear to indicate that, while following the filing of the Veteran's claim in October 1982, the VA failed to address the merits of that claim, the Veteran also failed to prosecute and/or pursue that claim.  Indeed, after October 1982, he was not again heard from until December 2004, a period of more than 22 years.  Under the circumstances, it must be assumed that the Veteran was aware that his October 1982 claim was, by implication, denied.  Cf. generally, Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed.Cir. 2006).

In December 2004, the Veteran filed an initial claim of entitlement to service connection for posttraumatic stress disorder.  However, entitlement to service connection for that disability did not arise until the time of the aforementioned VA psychiatric examination in March 2007, the examination which, for the first time, established a nexus between the Veteran's posttraumatic stress disorder and his Vietnam service.  As noted above, the effective date of an award of compensation based on a claim reopened after final disallowance is the date of receipt of a claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.  Even assuming, for the sake of argument, that the Veteran's October 1982 claim for service connection remained open, entitlement to service connection for posttraumatic stress disorder arose no earlier than March 2007, the date of the aforementioned VA psychiatric examination.  Inasmuch as the governing effective date is the date of receipt of claim (October 1982 or December 2004) or the date entitlement arose (March 2007), whichever is later, the later of these two dates (March 2007) must be taken as the effective date governing the Veteran's award of service connection.  

The fact that the Boston RO chose to assign an effective date of February 7, 2006 for the award of service connection for posttraumatic stress disorder, apparently based on the receipt of VA outpatient treatment records on that date, does nothing to alter the fact that, under any set of circumstances.  Moreover, it is well to note that as of the March 2007 rating decision there was no evidence independently corroborating the claimed in-service stressor.  The March 2007 examination's notation that the appellant claimed that he was a Navy SEAL who engaged in reconnaissance, is an assertion that the undersigned finds had no evidentiary support in the record available at the time of the March 2007 rating decision.  Indeed, a review of the appellant's personnel record does not include any assignment to any basic underwater demolition/SEAL training class.  At best, the Veteran's "entitlement" to an award of service connection for posttraumatic stress disorder "arose" no earlier than March 2007, the date of the VA psychiatric examination establishing a nexus between his posttraumatic stress disorder and his service in the Republic of Vietnam.  

Accordingly, entitlement to an effective date earlier than February 7, 2006, for the award of service connection for posttraumatic stress disorder, is not warranted.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

 
ORDER

The appeal to the issue of entitlement to an increased initial evaluation for posttraumatic stress disorder is dismissed.  

An effective date prior to February 7, 2006 for the award of service connection for post-traumatic stress disorder is denied.  


	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


